993 A.2d 1227 (2010)
202 N.J. 31
In the Matter of Bernard MEITERMAN, an Attorney at Law.
Supreme Court of New Jersey.
June 2, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-160, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), BERNARD MEITERMAN of MANALAPAN, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law since November 1, 2007, be disbarred based on his plea of guilty to using the United States mail to promote and facilitate a racketeering enterprise, in violation of 18 U.S.C.A. § 1952(a)(3)(2), conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And BERNARD MEITERMAN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having remanded the matter to the Disciplinary Review Board for reconsideration and the filing of a supplemental decision;
And the Disciplinary Review Board having filed with the Court its supplemental decision reaffirming the Board's recommendation that respondent be disbarred;
And good cause appearing;
It is ORDERED that BERNARD MEITERMAN be disbarred, effective immediately, *1228 and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by BERNARD MEITERMAN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that BERNARD MEITERMAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.